Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
Responsive to the amendment filed 10 March 2021, claim 27 is amended.  Claims 14-24 and 27-33 are currently under examination.  

Status of Previous Rejections
Responsive to the amendment filed 10 March 2021, the prior rejections are withdrawn or overcome.  

Terminal Disclaimer
Applicant’s Terminal Disclaimer is accepted.  The rejections over applicant’s prior patent are withdrawn. 

Allowable Subject Matter
Claims 14-24 and 27-33 are allowed.
The prior art does not teach or fairly suggest the structure of the rolling element bearing as claims in independent claims 14 and 27.  Applicant argues that the prior art Takayama does not make the claimed invention obvious for multiple reasons.  This argument is persuasive.  Particularly applicant argues that the bearing raceway of Takayama would not have had a uniform bainite microstructure.  Takayama at [0042] teaches that the microstructure should be a non-uniform microstructure.  Applicant also argues that the microstructure of Takayama would have been different for other reasons such as the amount of cementite.  When all of the evidence is considered as a whole, the evidence of non-obviousness outweighs the evidence of obviousness.  No other art is considered to be closer to the claimed invention than Takayama.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/               Examiner, Art Unit 1734